Citation Nr: 1515625	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In May 2014, the Veteran testified at a video hearing before the undersigned Veterans' Law Judge and a transcript of that hearing has been associated with the claims file.

Since the issuance of the May 2013 statement of the case, additional evidence has been added to the claims file.  Nonetheless, the Board finds that it may adjudicate the appeal without first remanding this evidence for agency of original jurisdiction (AOJ) review because in May 2014 the Veteran waived such review.  See 38 C.F.R. § 20.1304(c) (2014).  



FINDINGS OF FACT

1.  A September 2007 rating decision denied service connection for bilateral hearing loss and tinnitus; he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the September 2007 rating decisions is new, related to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the bilateral hearing loss and tinnitus claims.

3.  The Veteran's bilateral hearing loss had its onset in service.

4.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus is new and material, and therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

4.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claims to Reopen

The Veteran asserts entitlement to service connection for bilateral hearing loss and tinnitus.  He maintains that they were caused by his exposure to the noise, without hearing protection, from heavy diesel equipment as a tractor operator, including in 1968 when he was loading rock from a quarry into a rock crusher during approximately his last six months while stationed in the Republic of Vietnam.  He also claims that they were caused by the noise he was exposed to being at the rock quarry in 1968 when large boulders were blown-up so the pieces could be put into the rock crusher.  The Veteran testified that these problems were also caused by the noise he was exposed to from small arms and/or mortar and rocket attacks on his base while serving in the Republic of Vietnam.  Lastly, the Veteran testified, in substance, that he first noticed he was having a problem with hearing loss and tinnitus in 1968 while working at the rock quarry.  He also testified that, while post-service he worked as a truck driver, forklift operator, and a warehouse foremen, his noise exposure at these times from gas and propane engines was minimal.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record shows that a September 2007 rating decision denied service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal the September 2007 rating decision.  Moreover, the record does not show that the Veteran, following the September 2007 rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the September 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As to reopening the prior final September 2007 rating decision, it denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus because the record did not contain medical evidence linking these disabilities to his military service.  Since the September 2007 rating decision, VA has received December 2012, June 2013, and May 2014 statements from private audiologists in which they opined that the Veteran's bilateral hearing loss was due to his military service and his tinnitus was due to his military service and/or his bilateral hearing loss.  As such, the Veteran's claims are reopened.  

The Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 such as sensor neural hearing loss.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

With the above criteria in mind, the Board notes that the record shows the Veteran being diagnosed with bilateral hearing loss as defined by VA as well as tinnitus.  See VA examinations dated in August 2007 and February 2013.  Moreover, the Veteran's DD 214 lists his occupational specialty tractor operator.  Furthermore, the Board finds the Veteran's lay testimony regarding sustaining acoustic trauma from working around heavy equipment while on active duty is sufficient proof of the injury because it is consistent with occupational specialty as a tractor operator.  See Davidson.  Thus, the Board finds that the first two elements for establishing service connection have been met.  Accordingly, the question in this case is whether the current disabilities are related to service.  

In this regard, the Board finds the Veteran's lay testimony regarding having ongoing problems with hearing people talk and with ringing in his ears since 1968 while on active duty is likewise both competent and credible evidence of an ongoing problem with these disabilities since service because his symptoms are observable by a lay person and the onset of his disabilities is consistent with his service.  See Davidson.  

The Board also notes that there are six medical opinions in the claims file as to whether the Veteran's bilateral hearing loss and tinnitus are directly due to his military service.  In August 2007, February 2013, and October 2013 VA examiners opined after a review of the record on appeal and/or an examination of the Veteran that his bilateral hearing loss and tinnitus were not due to his military service.  However, and as noted above, VA has received December 2012, June 2013, and May 2014 statements from private audiologists in which they have opined that the Veteran's bilateral hearing loss and tinnitus were due to his military service.  Furthermore, the Veteran testified that the December 2012 and May 2014 private audiological opinions were provided after the examiner had had an opportunity to review his claims file.

In this regard, the determination as to whether the requirements for entitlement to service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2003).  

The Board finds that there are six competent and probative medical opinions in the claims file, three in favor of the claims and three against the claims.  Therefore, the Board is of the opinion that a state of relative equipoise has been reached as to these claims, and the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Also see Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for service connection for tinnitus is reopened, and to that extent only, the appeal is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


